NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 24 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ESVIN OCTAVIO BONILLA BARRIOS,                  No.    15-70229

                Petitioner,                     Agency No. A206-912-674

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 20, 2020**


Before: SCHROEDER, TROTT, and SILVERMAN, Circuit Judges.

      Esvin Octavio Bonilla Barrios, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) order affirming the decision of an

asylum officer during expedited removal proceedings. Our jurisdiction is governed



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
by 8 U.S.C. § 1252. We dismiss the petition for review.

      We lack jurisdiction to review the removal order because it was issued

pursuant to 8 U.S.C. § 1225(b)(1) and none of the exceptions to the restriction on

judicial review of expedited removal orders apply. See 8 U.S.C.

§ 1252(a)(2)(A)(iii) (“[N]o court shall have jurisdiction to review” determinations

made under 8 U.S.C. § 1225(b)(1)(B)); Pena v. Lynch, 815 F.3d 452, 455-56 (9th

Cir. 2016) (concluding that this court generally lacks jurisdiction to review

removal orders issued pursuant to 8 U.S.C. § 1225(b)(1) and describing the limited

exceptions).

      PETITION FOR REVIEW DISMISSED.




                                          2                                     15-70229